Citation Nr: 1455860	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1983 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the VA RO in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

After additional development was completed, the Veteran's claim for entitlement to service connection for a right hip disability was granted in full in a March 2013 rating decision and thus, is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  GERD is not etiologically related to the Veteran's active service.

2.  For the entire period on appeal, the Veteran's left knee disability has been productive of limitation of flexion, to at worst, 85 degrees; painful motion; and X-ray evidence of arthritis; and has not been productive of flexion limited to 30 degrees or less, or extension limited to 15 degrees or more.    

3.  Beginning January 23, 2014, the Veteran's left knee disability has also been productive of symptoms of slight instability.

CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2014).

3.  The criteria for a separate rating of 10 percent, but not higher, for left knee instability have been met beginning January 23, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in March 2008, May 2010, and March 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Service treatment records (STRs) have been obtained and the Veteran has been afforded appropriate VA examinations.  The Board notes that during the October 2014 Board hearing, the Veteran referenced recent private treatment records from Twin City Orthopedics.  Those records are not currently of record.  In this case, the Board finds that the addition of those records is not needed as a recent VA examination concerning the left knee disability was conducted in April 2014.  The Veteran has not reported that his left knee disability increased in severity since his April 2014 VA examination and he did not indicate at his hearing that current orthopedic treatment records would support a finding that his disability had continued to increase in severity since his April 2014 VA examination.  The Board finds that the April 2014 VA examination report is sufficient to establish the current level of severity of the Veteran's left knee disability.  Therefore, private treatment records from Twin City Orthopedics are not necessary to decide the claim of entitlement to an increased rating for a left knee disability and there is no bar to proceeding with a final decision at this time.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran, in testimony before the Board, contends that his current GERD disability is related to active service.  Specifically he contends that his currently diagnosed GERD manifested during service and was treated during his active duty service.  

A review of the STRs shows that in September 1984 the Veteran was treated for nausea, watery diarrhea, occasional burning sensations, and occasional sharp sternal chest pain.  He was assessed with reflux esophagus and esophageal spasms treated by Mylanta.  In November 1984, the Veteran was seen in medical and there was no evidence of any vomiting, stomach pain, or diarrhea.  In November 1984, the Veteran was admitted to the emergency room for being confused and dizzy.  He denied stomach pain and the abdomen was assessed as benign.  In May 1985, the Veteran was discharged from the hospital after three days for treatment for Salmonella enteritis.  Medical personnel noted that the Veteran was doing well at that time.  In August 1985, the Veteran was treated for diarrhea and nausea.  In September 1985, the Veteran was afforded a separation examination, at that time, he reported frequent indigestion, with stomach, liver, and intestinal trouble.  The examining physician noted that the frequent claimed indigestion was due to chow food and treated with Mylanta.  The abdomen was noted to be clinically normal upon examination and there is no evidence that the Veteran was diagnosed with GERD at the time of his separation from active service.  

A review of the post-service evidence of record shows that the first indication of treatment for a stomach condition was in September 1989, at which time the Veteran reported epigastric discomfort with relief by use of Pepcid to his private treatment provider.  He was diagnosed with chronic diarrhea with no abdominal tenderness.  A May 1993 private treatment record shows that the Veteran reported experiencing heartburn, dry heaves, and a bloated stomach.  He reported using Pepto-Bismol.  The Veteran was diagnosed with acute gastritis and prescribed dietary changes.  An October 1993 private treatment record shows that the Veteran was treated for abdominal pain and right lower quadrant pain.  He showed tenderness to abdominal palpitation and a slightly increased pain when he went from a lying position to a sitting position.  He was assessed with epigastric pain and prescribed Zantac.  A February 1994 private treatment record shows the Veteran was advised to continue to take Zantac.  A March 1994 private treatment record shows that the Veteran was assessed with irritable bowel syndrome and colitis.  A May 2005 private treatment record shows that the Veteran was assessed with a normal stomach after an upper gastrointestinal endoscopy was performed.  A May 2008 private treatment record shows that the Veteran was diagnosed with esophageal reflux.  

In June 2012, the Veteran was afforded a VA examination, at which time he reported symptoms of heartburn, reflux, regurgitation, and sleep disturbances caused by esophageal reflux.  The Veteran reported that he was taking omeprazole twice a day.  The VA examiner confirmed the diagnosis of GERD.  After a physical examination and a thorough review of the Veteran's claims file, the VA examiner opined that the Veteran's GERD was less likely than not related to active duty status.  In this regard, the VA examiner noted the fact that the in-service stomach issues identified as a Salmonella enteritis intestinal infection and alcoholic gastritis both resolved in-service.  Additionally, the VA examiner noted that the first post-service diagnosis of GERD, supported by diagnostic testing, was in May 2008.  The VA examiner further noted that the Veteran's episodes of in-service Salmonella enteritis and alcoholic gastritis had symptoms different than those related to GERD and ultimately do not contribute to subsequent development of GERD.    

The Board finds that the June 2012 VA examiner's opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The only other evidence of record supporting the Veteran's claim is his lay statements.  The Veteran can testify to that which he is competent to observe, but he is not competent to provide a medical diagnosis of an intestinal disability or opine as to whether any diagnosed disability, such as GERD, is related to service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced such as epigastric pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of his GERD in the absence of specialized training because that determination is one of a medically complex manner.  Also considering the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of stomach complaints in until 1989, but that pain was diagnosed as chronic diarrhea, not GERD.  Furthermore, while the Veteran did indicate on his separation examination that he had experienced GI problems during service, on clinical evaluation he was found to have no GI issues.  While the Board notes that the Veteran was diagnosed with two types of GI issues in service, namely Salmonella enteritis and alcoholic gastritis, these conditions were specifically found the June 2012 VA examiner to have been resolved before separation from service and unrelated to his current GERD disability.  

In sum, the STRs are silent for a diagnosis of GERD in service.  The Veteran was not diagnosed with GERD until 2008, 23 years after separation from service.  The June 2012 VA examiner has opined that the Veteran's GERD is not related to his active service and there is no competent opinion of record to the contrary.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for GERD is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's degenerative changes of the left knee have been rated 10 percent under Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Under that code, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Under that code, a noncompensable rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Under that code, a noncompensable rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A July 2010 VA examination report shows that the Veteran reported that his left knee had gotten progressively worse over the prior 3 years.  The Veteran reported that he felt a pop on the inside of his left knee that became painful and hard to put weight on.  Prior to the reported incident the Veteran had noted daily pain when walking 30 minutes or more and walking up and down stairs.  Physical examination of the left knee showed tenderness and effusion +1.  Range of motion testing showed that flexion of the left knee was noted to 110 degrees, with painful crepitus noted between 85 and 110 degrees.  Extension to 0 degrees with objective evidence of pain or painful motion was noted.  Strength testing showed normal measurements for flexion and extension.  A McMurray Test showed positive indications for meniscus pathology.  The medial collateral ligament and lateral collateral ligament testing were noted as normal with firm end points.  A drawer and Lachmans were also shown to be negative with no cruciate ligament or anterior ligament pathology.  Patella-femoral testing was noted as normal.  The Veteran was observed to have a limp with more weight on the right lower extremity.  The VA examiner reported that for the Deluca requirements, no additional limitation of the of the joint was found with regards to range of motion during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  X-rays showed minimal degenerative changes.  

A June 2012 VA examination report shows that the Veteran was diagnosed with residuals, torn left medial meniscus, status post arthroscopy with shaving joint and patella.  The Veteran reported that his left knee had become more painful with daily activities.  He reported increased left knee pain on multiple repetitions of standing to getting up out of a chair.  The Veteran reported that his left knee would feel unstable after standing in one position for 20 minutes and pain would start after 10 minutes.  Range of motion testing showed left knee flexion to 110 degrees, with pain at 110 degrees.  Extension was measured to 0 degrees.  Left knee range of motion following repetition was flexion to 110 degrees and extension to 0 degrees.  Functional impairment of the left knee was noted as less movement than normal; pain on movement; and interference with sitting, standing, and weight-bearing.  No tenderness or pain to palpation for the left knee joint line was reported.  Muscle strength testing of the left knee was shown as normal.  Joint stability testing showed normal findings for the Lachmans test, posterior drawer test, and medial-lateral stability test.  No evidence of patellar subluxation or dislocation was noted.  The Veteran was noted to have a meniscus cartilage condition affecting the left knee, but no meniscectomy was conducted.  The VA examiner reported that the Veteran used a knee brace regularly for ambulation and the Veteran also reported the use of a cane.  The VA examiner noted that x-rays showed degenerative arthritis of the left knee.  

A January 2014 VA treatment record shows that the Veteran underwent a left knee surgical procedure classified as a left knee diagnostic arthroscopy with medial plica excision, debridement of the medial meniscus, debridement of the notched cyst and synovia, and microfracture of the medial condyle region. 

An April 2014 VA examination report shows that the Veteran was diagnosed with osteoarthritis of the left knee.  The VA examiner noted that the Veteran had recently undergone a left knee surgical procedure in January 2014.  The Veteran was observed to use a medial offloader brace and reported pain when getting up and down from his chair at work.  The Veteran reported flare-ups that caused him to be unable to walk further than a quarter mile.  Range of motion testing for the left knee showed flexion to 120 degrees, with pain at 120 degrees.  Extension was to 0 degrees without pain.  No additional loss of range of motion was noted following repetition.  Functional impairment of the Veteran's left knee was noted as less movement than normal; weakened movement; pain on movement; instability of station; disturbances of location; and interference with sitting, standing, and weight bearing.  The VA examiner noted that the Veteran had tenderness and pain to palpation on the left knee.  Muscle strength testing was shown to be 4 out of 5 for both left knee flexion and extension.  Lachmans test, posterior drawer test, and medial-lateral instability test, were all shown to be normal.  No evidence of patellar subluxation or dislocation was noted.  The VA examiner reported that the Veteran had undergone a meniscectomy of the left knee in 1983 and 2014.  The Veteran was found to have residual signs due to the meniscectomy consisting of extreme pain and unsteady gait when not wearing a knee brace.  A review of imagining studies showed that the Veteran had degenerative or traumatic arthritis of the left knee.  

A review of the record shows that the Veteran also receives treatment for his left knee disabilities from the VA Medical Center and private providers.  However, there is no indication from the treatment notes of record that the Veteran's symptoms of his left knee disability are worse than those reported at his various VA examinations.  Further, as noted above, at his October 2014 Board hearing, while the Veteran indicated that he had continued to seek treatment from his private providers, he did not report that his left knee disability had continued to increase in severity or that it was worse than reported at his April 2014 VA examination.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee limitation of motion.  In this regard, the Board notes that there is no evidence of record to show that the Veteran has limitation of flexion or extension that meets the requirements for even a noncompensable rating.  In fact, the Veteran's flexion is limited to, at worst, 85 degrees (limited by pain).  The Veteran's left knee extension has not been shown to be limited.  The Board notes that the Veteran has been assigned a 10 percent rating for limitation of motion based on painful motion.  Therefore, a rating in excess of 10 percent is not warranted for left knee limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board notes that the additional limitation the Veteran experiences due to pain was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at his VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for limitation of motion of the left knee.

The Board finds that the Veteran is entitled to a separate 10 percent rating for left knee instability for the period beginning January 23, 2014, the date of the Veteran's surgery following which he was noted to have left knee instability.  In this regard, the Board notes that beginning January 23, 2014, the Veteran has been shown to have symptoms of slight left knee instability.  At his April 2014 VA examination, the Veteran was noted to wear a medial offloader brace for support of his left knee.  Further, functional impairment of the Veteran's left knee was noted to include instability of station and the Veteran was noted to have an unsteady gait when not wearing a knee brace.  Therefore, a separate 10 percent rating for left knee instability is warranted beginning January 23, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Consideration has been given to assigning a rating in excess of 10 percent for left knee instability beginning January 23, 2014; however, there is no evidence that the Veteran has experienced moderate left knee instability.  In this regard, it is noted that the Veteran has an unsteady gait when not wearing a brace and that he had evidence of instability of station.  However, there is no indication that the Veteran falls as a result of his instability, that he has episodes of subluxation, or that he has objective findings of ligament laxity.  Therefore, a rating in excess of 10 percent for left knee instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consideration has also been given to assigning a rating for left knee instability prior to January 23, 2014.  However, prior to that date, there was no evidence of record indicating that the Veteran had left knee instability.  In this regard, the Board notes that at his July 2010 VA examination medial collateral and lateral collateral ligaments were noted to be normal and there was no cruciate or anterior cruciate ligament pathology noted.  Further, patella-femoral testing was normal.  At his June 2012 VA examination, the Veteran's medial lateral stability test was normal and there was no evidence of patellar subluxation or dislocation noted.  The Board acknowledges that at his June 2012 VA examination, the Veteran reported that his left knee became unstable after standing for long periods.  However, there were no objective findings at that examination to confirm the Veteran's report.  Therefore, there is no evidence to suggest problems with instability prior to the Veteran's January 23, 2014, surgery and a separate rating for left knee instability is not warranted prior to that date.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Consideration has been given to assigning a separate rating under Diagnostic Code 5258.  However, there is no evidence that the Veteran experienced dislocated semilunar cartilage with frequent episodes of locking or effusion.  Therefore, a separate rating under Diagnostic Code 5258 for the left knee is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Codes 5258.  As the Veteran has already been assigned a 10 percent rating for his left knee based on painful motion, an additional rating under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14.

Consideration has been given to assigning a separate rating under Diagnostic Code 5259.  However, while the Veteran has had cartilage removed from his left knee, the symptoms of that are noted to be pain and instability.  The Veteran is already in receipt of a 10 percent rating based on pain and the Board has granted a separate rating for instability.  Therefore, an additional rating under Diagnostic Code 5259 for consideration of either of those symptoms would be prohibited by 38 C.F.R. § 4.14.

Consideration has been given to assigning a separate rating under Diagnostic Code 5263 for this period. However, the Board notes that there is no objective evidence of genu recurvatum in his left knee.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted.

The Board has also considered whether a separate rating is warranted for the Veteran's left knee residual surgical scars.  However, the April 2014 VA examiner specifically noted that the Veteran did not have any painful or unstable scars, or scars that were of a total area greater than 39 square centimeters.  Also, the Board notes that the Veteran has never reported any symptoms concerning his left knee surgical scars.  Therefore, a separate compensable rating is not warranted for the Veteran's left knee residual surgical scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the left knee disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher ratings.  The evidence does not show frequent hospitalization beyond that anticipated by the assigned ratings and there is no evidence of marked interference with the Veteran's employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease is denied.

Entitlement to a separate rating of 10 percent, but not higher, beginning January 23, 2014, for left knee instability is granted and is subject to the criteria applicable to the payment of monetary benefits.  


____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


